Exhibit 10.2

 State Street Logo

 

Edward M. Anderson



Vice President

       

Insurance Credit Services

GISG Risk Management and Credit Services

P.O. Box 351

Boston, MA 02101-0351

As of June 28, 2004

 

Telephone:  617-662-3782

Facsimile:   617-662-3778

emanderson@statestreet.com



Selective Insurance Company of America
Selective Insurance Group, Inc.
40 Wantage Avenue
Branchville, NJ  07890-1000

                RE:  Loan Facility

Ladies and Gentlemen:

                State Street Bank and Trust Company (the "Bank") has made
available to Selective Insurance Company of America, a corporation organized
under the laws of New Jersey (the "Company") and Selective Insurance Group,
Inc., a corporation organized under the laws of New Jersey (the "Parent")
(collectively, the Company and the Parent are hereinafter referred to as the
"Borrower") an aggregate $20,000,000 revolving line of credit (the "Line of
Credit") as described in a letter agreement dated March 3, 1997 (as amended, the
"Letter Agreement").  All obligations of the Borrower arising under the Line of
Credit are evidenced by a promissory note in the principal amount of $20,000,000
dated March 3, 1997 made by the Borrower to the order of the Bank (as amended,
the "Note").

                The Borrower has requested, and the Bank has agreed pursuant to
the terms hereof, to extend the Revolving Maturity Date, as defined in the
Letter Agreement, as set forth hereinbelow.  The Borrower and the Bank have also
agreed to make certain other amendments to the terms of the Letter Agreement as
set forth hereinbelow.  Therefore, for good and valuable consideration, the
receipt of which is hereby acknowledged, the Borrower and the Bank hereby agree
as follows:


 

I.

  Amendments to Letter Agreement

   

1.           Section 1 of the Letter Agreement is hereby amended by deleting the
following therefrom:  "June 28, 2004" and substituting the following therefor: 
"June 27, 2005".  All references to "Revolving Maturity Date" in the Letter
Agreement, the Note or any related document shall hereafter be deemed to refer
to June 27, 2005.

   

2.           Section 8(a) of the Letter Agreement is hereby amended by restating
such Section 8(a) to read in its entirety as follows:

   

"a)        To comply with the following financial covenants:

--------------------------------------------------------------------------------



Selective Insurance Company of America

Selective Insurance Group, Inc.

As of June 28, 2004

Page 2

 

(i)          to maintain a ratio of Consolidated Indebtedness to Capital of not
more than 0.30 to 1.00 at all times; and

   

(ii)         the Combined Statutory Capital and Surplus of the Insurance
Subsidiaries, as of the last day of any fiscal quarter, will not be less than
$480,000,000;"

   

II.

  Miscellaneous

   

1.           As amended hereby, all terms and conditions of the Letter Agreement
and Note remain in full force and effect and are ratified and affirmed as of the
date hereof and extended to give effect to the terms hereof.

   

2.           Each Borrower represents and warrants to the Bank as follows:  (a)
no Event of Default has occurred and is continuing on the date hereof under the
Letter Agreement or the Note; (b) each of the representations and warranties of
the Borrowers contained in Paragraph 9 of the Letter Agreement is true and
correct in all material respects on and as of the date of this letter amendment;
(c) the execution, delivery and performance of each of this letter amendment,
the Letter Agreement, as amended hereby, and the Note (collectively, the
"Amended Documents") (i) are, and will be, within its corporate power and
authority, (ii) have been authorized by all necessary corporate proceedings,
(iii) do not, and will not, require any consents or approvals including from any
governmental authority other than those which have been received, (iv) will not
contravene any provision of, or exceed any limitation contained in, the charter
documents or by-laws or other organizational documents of such Borrower or any
law, rule or regulation applicable to such Borrower, (v) do not constitute a
default under any other agreement, order or undertaking binding on such
Borrower; (d) each of the Amended Documents constitutes the legal, valid,
binding and enforceable obligation of such Borrower, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors' rights generally and by general
equitable principles; and (e) if the proceeds of any Revolving Loan are utilized
to finance the purchase of the stock of the Parent, such use will be in
compliance with Regulations U and X of the Board of Governors of the Federal
Reserve System.

   

3.           This letter amendment shall constitute an agreement executed under
seal to be governed by the laws of The Commonwealth of Massachusetts.

--------------------------------------------------------------------------------



Selective Insurance Company of America

Selective Insurance Group, Inc.

As of June 28, 2004

Page 3

 

4.           This letter amendment may be executed in counterparts each of which
shall be deemed to be an original document.

   

Sincerely,

   

STATE STREET BANK AND

TRUST COMPANY

By:  /s/ Edward M. Anderson

Edward M. Anderson

Vice President

Acknowledged and accepted:

SELECTIVE INSURANCE COMPANY OF AMERICA

By:  /s/ Gregory E. Murphy

Name: Gregory E. Murphy

Title: Chairman and Chief Executive Officer

 

By:  /s/ Jennifer W. DiBerardino

Name: Jennifer W. DiBerardino

Title: VP, Assistant Treasurer

SELECTIVE INSURANCE GROUP, INC.

By:  /s/ Gregory E. Murphy

Name: Gregory E. Murphy

Title: Chairman and Chief Executive Officer

 

By:  /s/ Jennifer W. DiBerardino

Name: Jennifer W. DiBerardino

Title: AVP, Assistant Treasurer